NUECES COUNTY COURTHOUSE
CHIEF JUSTICE
                                                                            901 LEOPARD, 10TH FLOOR
  ROGELIO VALDEZ
                                                                            CORPUS CHRISTI, TEXAS 78401
                                                                            361-888-0416 (TEL)
JUSTICES
                                                                            361-888-0794 (FAX)
  NELDA V. RODRIGUEZ
  DORI CONTRERAS GARZA
                                                                            HIDALGO COUNTY
  GINA M. BENAVIDES
                                                                            ADMINISTRATION BLDG.
  GREGORY T. PERKES
  NORA L. LONGORIA                  Court of Appeals                        100 E. CANO, 5TH FLOOR
                                                                            EDINBURG, TEXAS 78539
                                                                            956-318-2405 (TEL)
CLERK
  DORIAN E. RAMIREZ              Thirteenth District of Texas               956-318-2403 (FAX)



                                    Thursday, February 27, 2014



      Re:       Cause No. 13-13-00720-CV
      Tr.Ct.No. F-2723-13-1
      Style:    In the Interest of M.S.S., a Child

      Dear Attorneys:

              Enclosed please find the opinion and judgment issued by the Court on this date.

                                                Very truly yours,


                                                Dorian E. Ramirez, Clerk

      DER:ch
      Enc.
      cc:  Ms. Melinda Ibarra
           Hon. Norma A. Ortiz
           Hon. Cynthia Cantu-Del Bosque
           County Court at Law No. 1
           Hon. Laura Hinojosa, District Clerk/Hidalgo
           Hon. J. Rolando Olvera, Jr., Presiding Judge, Fifth Administrative Judicial Region